Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Amendment filed on February 24, 2022 in response to the Office Action of November 01, 2021 is acknowledged and has been entered. Claims 1-2, 7-8, and 13-14 have been amended. Claims 1-21 are pending and under examination in this Office Action.
Continued Examination Under 37 CFR 1.114
A request for continued examination under37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on February 24, 2022 has been entered.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on February 24, 2022 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.
Response to Amendment
Applicant's arguments with respect to claims 1-21 under 35 U.S.C. 103 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection. The previous claim rejections under 35 U.S.C. 103 to claims 1-21 are now withdrawn in view of the claim amendments. However, upon further consideration in view of the amendments, new grounds of rejection are now made. See the rejection section for details.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1, 7 and 13 recite the limitation “support blocking requests” in line 5, line 4 and line 6 respectively. Applicant’s Remarks filed on February 24, 2022 has stated that support for the amended claims can be found in paragraph 43 and 68 of the specification of the present application (Reply, p. 9). However, the examiner does not find direct support for the limitation “support blocking requests” in paragraph 43 and 68 or other paragraphs of the instant specification. Instead, paragraph 43 and 68 of the instant specification disclose a “supports blocking reload” tag. It is unclear to the examiner whether the limitation “support blocking requests” is intended to refer to “supports blocking reload” as disclosed in paragraph 43 and 68 of the instant specification. For examination purpose, the limitation “support blocking requests” will read as “supports blocking reload.”
The dependent claims of the above rejected claims are rejected due to their dependencies.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 7-8 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Sachdev et al. (U.S. Pub. No. US 2017/0359628 A1), herein referred to as Sachdev, in view of May et al. (U.S. Pub. No. US 2017/0374320 A1), herein referred to as May, in view of Gupta et al. (U.S. Pub. No. US 2005/0038877 A1), herein referred to as Gupta, and in further view of Gilson (U.S. Pub. No. US 2016/0248474 A1).
In regard to claim 1, Sachdev teaches a non-transitory machine readable medium storing executable program instructions which when executed by a data processing system (e.g. an adaptive bitrate streaming system – para. [0011]) cause the data processing system to perform a method (FIG. 7; “… Described herein are techniques for an adaptive bitrate streaming system …” – para. [0011]; “… The non-transitory computer-readable storage medium contains instructions for controlling a computer system 700 to be configured to perform functions described by particular embodiments …” – para. [0088]) comprising: …
	monitoring a bandwidth of a connection (e.g. the network resources – para. [0020]) used for receiving a first rendition (e.g. a bitrate for streaming content – para. [0020], [0028] and [0040]) of a streaming media provided through an HTTP compliant protocol (e.g. an adaptive bitrate streaming protocol; FIG. 1; “… Client devices 104 monitor the network and media player resources to determine which bitrate to request when streaming video …” – para. [0020]; “… ABR streaming may be based on a series of short Hypertext Transfer Protocol (HTTP) progressive downloads applicable to the delivery of both live and on demand content …” – para. [0025]; “… In adaptive bitrate protocols, the manifest files generated may include a variant play list and a playlist file. The variant playlist describes the various formats (resolution, bitrate, codec, etc.) that are available for a given video …” – para. [0028]; “… At the start of a streaming session, client device 104 may receive the manifest file, which contains metadata for the various variants that are available. The initial request may be for the manifest file that includes the variant playlist (s) … Upon receiving the manifest file, client device 104 parses the manifest file and selects the variant playlist file. Client device 104 then determines the segments to request based on the links in the playlist file …” – para. [0034]; “… Client device 104 has the capability by using the manifest file, to request specific segments at a specific bitrate …” – para. [0040]);
	determining whether to switch to a second rendition (e.g. a different (higher or lower) bitrate for streaming content – para. [0020]) of the streaming media based on the monitored bandwidth (“… Client device 104 can switch to different bitrates depending on the state of these resources, such as switching to a higher bitrate when available bandwidth is high and a lower bitrate when available bandwidth is low …” – para. [0020]); 
	requesting a first playlist for the second rendition in response to determining to switch to the second rendition (e.g. requesting and receiving the corresponding playlist for the desired different bitrate for streaming content; FIG. 1; “… In adaptive bitrate protocols, the manifest files generated may include a variant play list and a playlist file. The variant playlist describes the various formats (resolution, bitrate, codec, etc.) that are available for a given video … In operation, client device 104 determines which variant the client desires, as listed in the variant playlist, receives the corresponding playlist file, and then retrieves media segments referenced in the playlist file …” – para. [0028]); …
	Sachdev does not explicitly teach, but May teaches receiving, at a client device from one or more server devices, a tag that indicates the one or more server devices support blocking reload (e.g. a client device receiving a tag that indicates a server device supports live streaming; Examiner notes that “support blocking reload” is considered equivalent as “supports low latency streaming” (e.g. live streaming) based on the disclosure of paragraph [0043] of the instant application; “… a protocol can segment incoming media data into multiple media files and store those segmented media files on a server. The protocol can also build a playlist file that includes Uniform Resource Identifiers (URIs) that direct the client to the segmented media files stored on a server …” – para. [0066]; “… a playlist file can indicate a type of content provided by the playlist file. The type of content can define the type of play list file, and the type of play list file can be specified in a parameter of a tag in the playlist file. In one embodiment, the tag can take the form of: #EXT-X-PLAYLIST-TYPE:[VODILIVEIEVENT]. This tag can specify one of or only one of VOD, or LIVE, or EVENT … ‘LIVE’ can indicate that the playlist file is for live content, which can have an indefinite ending time and an indefinite start time, and can be happening at nearly the same time that the media files are received for presentation, such as playback through display of a video, at a client device …” – para. [0243]); …
	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Sachdev in view of May in order to incorporate a method to communicate the support of live streaming to a client device as disclosed by May. One of ordinary skilled in the art would have been motivated because the arts from Sachdev and May disclose the features of streaming and rendering multimedia content in the networked client/server system. Such incorporation would help the client device to “make efficiency optimizations when processing the playlist file” (May, para. [0023]).
	Sachdev in view of May do not explicitly teach, but Gupta teaches examining, in the first playlist, one or more playlist annotations that specify whether a media segment includes any independent frames that can be decoded into a full image frame without using any prior frames (e.g. the playlist containing information for the client computer to identify whether a media segment contains independent frames; FIG. 1; FIG. 6; “… Multimedia presentation module 282 uses the playlist generated by skimming module 284 to identify which segments of the multimedia content to provide to the client computer 104 as the selected skimmed version of the multimedia content …” – para. [0073]; “… Various optimizations may also be implemented to improve the quality of the presentation of the multimedia content when streaming the segments of the multimedia content identified by a playlist to client computer 104 …” – para. [0088]; “… multimedia content may be streamed as multiple frames, including independent frames and dependent frames. Independent frames include all of the information necessary to present (e.g., display video or play audio) a frame (or sample) of data, while dependent frames identify only differences between the dependent frame and one or more previous frames (either dependent or independent). Playlists may include segments that begin at either independent frames or dependent frames …” – para. [0089]); …
	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Sachdev in view of May and further in view of Gupta in order to incorporate a method to identify whether a media segment includes an independent frame when streaming multimedia content to a client device as disclosed by Gupta. One of ordinary skilled in the art would have been motivated because the arts from Sachdev, May and Gupta disclose the features of streaming and rendering multimedia content in the networked client/server system. Such incorporation would help to improve the quality of streaming the segments of the multimedia content identified in a playlist (Gupta, para. [0088]).
	While Sachdev in view of May and further in view of Gupta teach the first playlist and examining one or more playlist annotations that specify whether a media segment includes an independent frame, Sachdev in view of May and further in view of Gupta do not explicitly teach, but Gilson teaches skipping, prior to beginning downloads of media segments of the second rendition (e.g. transitioning to a different bitrate stream – para. [0099], [0100]), a download of one or more media segments (e.g. the blocks of a stream – para. [0038]) … that do not include any independent frames (e.g. I-frame – para. [0038]) … (e.g. avoiding to begin downloading the P-frames or B-frames at the transition point when switching between two different bitrate streams based on the algorithm developed with consideration of the network condition and client device feedback; FIG. 1; FIG. 7; FIG. 8; “… Typically, when a client device … sends to the local office 103 a request to receive a stream of content (e.g., a movie), the local office 103 may, after appropriate account verification, provide and/or otherwise make available multiple streams of the movie at different bitrates from which the client devices decide which stream and which blocks to fetch …” – para. [0029]; “… the dynamic block controller 122 may reduce the latency time by adjusting (e.g., reducing) the size of the real blocks based on the actual minimum amount of data. A real block may include one or more groups of pictures (GOPs) … Each GOP may start with an I-frame, which may be a full picture ( e.g., a static image) …” – para. [0038]; “… The dynamic block controller 122 may, during the initial and/or subsequent portions of the stream, update/adjust the I-frame interval based on an updated predicted network and transcoding QoS forecast and/or feedback received from the client device … the dynamic block controller 122 may align one or more blocks and/or I-frames on each of the streams at transition points so that the client device may switch from stream to stream without interruption in playback of the content …” – para. [0040]; “… in step 805, the dynamic block controller 122 may receive from a client device a request to switch from a current stream (e.g., stream 705c) to a new stream (e.g., stream 705b) as shown in the illustrative time-based alignment graph of FIG. 7. In some embodiments, the current stream and the new stream may have different bitrates …” – para. [0099]; “… In step 810, the dynamic block controller 122 may determine if there is an appropriate transition point between the current stream and the new steam … after the client device begins downloading from the new stream, the first data downloaded is an I-frame. Otherwise, if two streams are not aligned and the client device switches from the first stream to the second stream, the client device might not receive an I-frame until from the new stream after it has received B-frames and/or P-frames to which no reference I-frame has been downloaded (i.e., the client device may receive a B-frame or a P-frame first). Thus, in such a scenario, the client device will have an interruption in playback (e.g., the client device may be unable to display content) during the time period in which playback of those B-frames and/or P-frames are being played by the client device …” – para. [0100]); and 
	beginning downloads of media segments in the second rendition (e.g. a new stream 705b as exemplified in FIG. 7) with first media segment that includes an independent frame (e.g. I-frame –para. [0038]) … (e.g. beginning to download the new stream with the block starting with an I-frame; “… In step 810, the dynamic block controller 122 may determine if there is an appropriate transition point between the current stream and the new steam … a transition point may be, for example, when two streams each the start/end of respective blocks aligned at a point in time so that when a client device transitions from the current stream to the new stream, the client device will begin downloading from the new stream at the start of the next block. As a result, after the client device begins downloading from the new stream, the first data downloaded is an I-frame …” – para. [0100]).
	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Sachdev in view of May in view of Gupta and further in view of Gilson in order to incorporate a method to begin downloading the independent frame include in the streaming blocks when switching between different bitrate streams as disclosed by Gilson. One of ordinary skilled in the art would have been motivated because the arts from Sachdev, May, Gupta and Gilson disclose the features of streaming and rendering multimedia content in the networked client/server system. Such incorporation would help to prevent an interruption in playback when the client device transitions between two different streams (Gilson, para. [0100]).
In regard to claim 2, Sachdev does not explicitly teach, but May teaches and wherein the tag is received, by the client device, in a master playlist, the master playlist being received prior to the client device receiving the first playlist (e.g. the tag being defined in the playlist file that guides the client device to process the corresponding playlists; “… The presence of the type tag, such as #EXT-XPLAYLIST-TYPE, in a playlist file effectively announces the playlist will adhere to a manner of operation that is consistent with the type of content, and this can allow a client device to process the playlist in a manner that can be optimized for the type of playlist or content …” – para. [0244]).
	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Sachdev in view of May in order to incorporate a method to communicate the support of live streaming to a client device as disclosed by May. One of ordinary skilled in the art would have been motivated because the arts from Sachdev and May disclose the features of streaming and rendering multimedia content in the networked client/server system. Such incorporation would help the client device to “make efficiency optimizations when processing the playlist file” (May, para. [0023]).
	Sachdev in view of May do not explicitly teach, but Gupta teaches wherein the first playlist includes one or more dependent frames that cannot be decoded into valid data without a prior independent frame (“… multimedia content may be streamed as multiple frames, including independent frames and dependent frames. Independent frames include all of the information necessary to present (e.g., display video or play audio) a frame (or sample) of data, while dependent frames identify only differences between the dependent frame and one or more previous frames (either dependent or independent). Playlists may include segments that begin at either independent frames or dependent frames. If the beginning of a segment is at a dependent frame, then additional information prior to the beginning of that segment is needed in order to generate the appropriate data for the dependent frame …” – para. [0089]).
	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Sachdev in view of May and further in view of Gupta in order to incorporate a method to identify whether a media segment includes an independent frame when streaming multimedia content to a client device as disclosed by Gupta. One of ordinary skilled in the art would have been motivated because the arts from Sachdev, May and Gupta disclose the features of streaming and rendering multimedia content in the networked client/server system. Such incorporation would help to improve the quality of streaming the segments of the multimedia content identified in a playlist (Gupta, para. [0088]).
In regard to claim 7, Sachdev teaches a machine implemented method performed by a data processing system (“… Described herein are techniques for an adaptive bitrate streaming system …” – para. [0011]), the method comprising: …
	monitoring a bandwidth of a connection (e.g. the network resources – para. [0020]) used for receiving a first rendition (e.g. a bitrate for streaming content – para. [0020], [0028] and [0040]) of a streaming media provided through an HTTP compliant protocol (e.g. an adaptive bitrate streaming protocol; FIG. 1; “… Client devices 104 monitor the network and media player resources to determine which bitrate to request when streaming video …” – para. [0020]; “… ABR streaming may be based on a series of short Hypertext Transfer Protocol (HTTP) progressive downloads applicable to the delivery of both live and on demand content …” – para. [0025]; “… In adaptive bitrate protocols, the manifest files generated may include a variant play list and a playlist file. The variant playlist describes the various formats (resolution, bitrate, codec, etc.) that are available for a given video …” – para. [0028]; “… At the start of a streaming session, client device 104 may receive the manifest file, which contains metadata for the various variants that are available. The initial request may be for the manifest file that includes the variant playlist (s) … Upon receiving the manifest file, client device 104 parses the manifest file and selects the variant playlist file. Client device 104 then determines the segments to request based on the links in the playlist file …” – para. [0034]; “… Client device 104 has the capability by using the manifest file, to request specific segments at a specific bitrate …” – para. [0040]); 
	determining whether to switch to a second rendition (e.g. a different (higher or lower) bitrate for streaming content – para. [0020]) of the streaming media based on the monitored bandwidth (“… Client device 104 can switch to different bitrates depending on the state of these resources, such as switching to a higher bitrate when available bandwidth is high and a lower bitrate when available bandwidth is low …” – para. [0020]); 
	requesting a first playlist for the second rendition in response to determining to switch to the second rendition (e.g. requesting and receiving the corresponding playlist for the desired different bitrate for streaming content; FIG. 1; “… In adaptive bitrate protocols, the manifest files generated may include a variant play list and a playlist file. The variant playlist describes the various formats (resolution, bitrate, codec, etc.) that are available for a given video … In operation, client device 104 determines which variant the client desires, as listed in the variant playlist, receives the corresponding playlist file, and then retrieves media segments referenced in the playlist file …” – para. [0028]); …
	Sachdev does not explicitly teach, but May teaches receiving, at a client device from one or more server devices, a tag that indicates the one or more server devices support blocking reload (e.g. a client device receiving a tag that indicates a server device supports live streaming; Examiner notes that “support blocking reload” is considered equivalent as “supports low latency streaming” (e.g. live streaming) based on the disclosure of paragraph [0043] of the instant application; “… a protocol can segment incoming media data into multiple media files and store those segmented media files on a server. The protocol can also build a playlist file that includes Uniform Resource Identifiers (URIs) that direct the client to the segmented media files stored on a server …” – para. [0066]; “… a playlist file can indicate a type of content provided by the playlist file. The type of content can define the type of play list file, and the type of play list file can be specified in a parameter of a tag in the playlist file. In one embodiment, the tag can take the form of: #EXT-X-PLAYLIST-TYPE:[VODILIVEIEVENT]. This tag can specify one of or only one of VOD, or LIVE, or EVENT … ‘LIVE’ can indicate that the playlist file is for live content, which can have an indefinite ending time and an indefinite start time, and can be happening at nearly the same time that the media files are received for presentation, such as playback through display of a video, at a client device …” – para. [0243]); …
	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Sachdev in view of May in order to incorporate a method to communicate the support of live streaming to a client device as disclosed by May. One of ordinary skilled in the art would have been motivated because the arts from Sachdev and May disclose the features of streaming and rendering multimedia content in the networked client/server system. Such incorporation would help the client device to “make efficiency optimizations when processing the playlist file” (May, para. [0023]).
	Sachdev in view of May do not explicitly teach, but Gupta teaches examining, in the first playlist, one or more playlist annotations that specify whether a media segment includes any independent frames that can be decoded into a full image frame without using any prior frames (e.g. the playlist containing information for the client computer to identify whether a media segment contains independent frames; FIG. 1; FIG. 6; “… Multimedia presentation module 282 uses the playlist generated by skimming module 284 to identify which segments of the multimedia content to provide to the client computer 104 as the selected skimmed version of the multimedia content …” – para. [0073]; “… Various optimizations may also be implemented to improve the quality of the presentation of the multimedia content when streaming the segments of the multimedia content identified by a playlist to client computer 104 …” – para. [0088]; “… multimedia content may be streamed as multiple frames, including independent frames and dependent frames. Independent frames include all of the information necessary to present (e.g., display video or play audio) a frame (or sample) of data, while dependent frames identify only differences between the dependent frame and one or more previous frames (either dependent or independent). Playlists may include segments that begin at either independent frames or dependent frames …” – para. [0089]); …
	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Sachdev in view of May and further in view of Gupta in order to incorporate a method to identify whether a media segment includes an independent frame when streaming multimedia content to a client device as disclosed by Gupta. One of ordinary skilled in the art would have been motivated because the arts from Sachdev, May and Gupta disclose the features of streaming and rendering multimedia content in the networked client/server system. Such incorporation would help to improve the quality of streaming the segments of the multimedia content identified in a playlist (Gupta, para. [0088]).
	While Sachdev in view of May and further in view of Gupta teach the first playlist and examining one or more playlist annotations that specify whether a media segment includes an independent frame, Sachdev in view of May and further in view of Gupta do not explicitly teach, but Gilson teaches skipping, prior to beginning downloads of media segments of the second rendition (e.g. transitioning to a different bitrate stream – para. [0099], [0100]), a download of one or more media segments (e.g. the blocks of a stream – para. [0038]) … that do not include any independent frames (e.g. I-frame – para. [0038]) … (e.g. avoiding to begin downloading the P-frames or B-frames at the transition point when switching between two different bitrate streams based on the algorithm developed with consideration of the network condition and client device feedback; FIG. 1; FIG. 7; FIG. 8; “… Typically, when a client device … sends to the local office 103 a request to receive a stream of content (e.g., a movie), the local office 103 may, after appropriate account verification, provide and/or otherwise make available multiple streams of the movie at different bitrates from which the client devices decide which stream and which blocks to fetch …” – para. [0029]; “… the dynamic block controller 122 may reduce the latency time by adjusting (e.g., reducing) the size of the real blocks based on the actual minimum amount of data. A real block may include one or more groups of pictures (GOPs) … Each GOP may start with an I-frame, which may be a full picture ( e.g., a static image) …” – para. [0038]; “… The dynamic block controller 122 may, during the initial and/or subsequent portions of the stream, update/adjust the I-frame interval based on an updated predicted network and transcoding QoS forecast and/or feedback received from the client device … the dynamic block controller 122 may align one or more blocks and/or I-frames on each of the streams at transition points so that the client device may switch from stream to stream without interruption in playback of the content …” – para. [0040]; “… in step 805, the dynamic block controller 122 may receive from a client device a request to switch from a current stream (e.g., stream 705c) to a new stream (e.g., stream 705b) as shown in the illustrative time-based alignment graph of FIG. 7. In some embodiments, the current stream and the new stream may have different bitrates …” – para. [0099]; “… In step 810, the dynamic block controller 122 may determine if there is an appropriate transition point between the current stream and the new steam … after the client device begins downloading from the new stream, the first data downloaded is an I-frame. Otherwise, if two streams are not aligned and the client device switches from the first stream to the second stream, the client device might not receive an I-frame until from the new stream after it has received B-frames and/or P-frames to which no reference I-frame has been downloaded (i.e., the client device may receive a B-frame or a P-frame first). Thus, in such a scenario, the client device will have an interruption in playback (e.g., the client device may be unable to display content) during the time period in which playback of those B-frames and/or P-frames are being played by the client device …” – para. [0100]); and 
	beginning downloads of media segments in the second rendition (e.g. a new stream 705b as exemplified in FIG. 7) with first media segment that includes an independent frame (e.g. I-frame –para. [0038]) … (e.g. beginning to download the new stream with the block starting with an I-frame; “… In step 810, the dynamic block controller 122 may determine if there is an appropriate transition point between the current stream and the new steam … a transition point may be, for example, when two streams each the start/end of respective blocks aligned at a point in time so that when a client device transitions from the current stream to the new stream, the client device will begin downloading from the new stream at the start of the next block. As a result, after the client device begins downloading from the new stream, the first data downloaded is an I-frame …” – para. [0100]).
	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Sachdev in view of May in view of Gupta and further in view of Gilson in order to incorporate a method to begin downloading the independent frame include in the streaming blocks when switching between different bitrate streams as disclosed by Gilson. One of ordinary skilled in the art would have been motivated because the arts from Sachdev, May, Gupta and Gilson disclose the features of streaming and rendering multimedia content in the networked client/server system. Such incorporation would help to prevent an interruption in playback when the client device transitions between two different streams (Gilson, para. [0100]).
In regard to claim 8, Sachdev does not explicitly teach, but May teaches and wherein the tag is received, by the client device, in a master playlist, the master playlist being received prior to the client device receiving the first playlist (e.g. the tag being defined in the playlist file that guides the client device to process the corresponding playlists; “… The presence of the type tag, such as #EXT-XPLAYLIST-TYPE, in a playlist file effectively announces the playlist will adhere to a manner of operation that is consistent with the type of content, and this can allow a client device to process the playlist in a manner that can be optimized for the type of playlist or content …” – para. [0244]).
	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Sachdev in view of May in order to incorporate a method to communicate the support of live streaming to a client device as disclosed by May. One of ordinary skilled in the art would have been motivated because the arts from Sachdev and May disclose the features of streaming and rendering multimedia content in the networked client/server system. Such incorporation would help the client device to “make efficiency optimizations when processing the playlist file” (May, para. [0023]).
	Sachdev in view of May do not explicitly teach, but Gupta teaches wherein the first playlist includes one or more dependent frames that cannot be decoded into valid data without a prior independent frame (“… multimedia content may be streamed as multiple frames, including independent frames and dependent frames. Independent frames include all of the information necessary to present (e.g., display video or play audio) a frame (or sample) of data, while dependent frames identify only differences between the dependent frame and one or more previous frames (either dependent or independent). Playlists may include segments that begin at either independent frames or dependent frames. If the beginning of a segment is at a dependent frame, then additional information prior to the beginning of that segment is needed in order to generate the appropriate data for the dependent frame …” – para. [0089]).
	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Sachdev in view of May and further in view of Gupta in order to incorporate a method to identify whether a media segment includes an independent frame when streaming multimedia content to a client device as disclosed by Gupta. One of ordinary skilled in the art would have been motivated because the arts from Sachdev, May and Gupta disclose the features of streaming and rendering multimedia content in the networked client/server system. Such incorporation would help to improve the quality of streaming the segments of the multimedia content identified in a playlist (Gupta, para. [0088]).
In regard to claim 13, Sachdev teaches a non-transitory machine readable medium storing executable program instructions which when executed by one or more server devices (e.g. an origin server as exemplified in FIG. 1) cause the one or more server devices to perform a method (FIG. 1; FIG. 7; “… Described herein are techniques for an adaptive bitrate streaming system …” – para. [0011]; “… The non-transitory computer-readable storage medium contains instructions for controlling a computer system 700 to be configured to perform functions described by particular embodiments …” – para. [0088]), the method comprising: …
	generating a plurality of updated playlists for a plurality of renditions (e.g. various bitrates for streaming content – para. [0028]) of a streaming media content provided through an HTTP compliant protocol (FIG. 1; “… ABR streaming may be based on a series of short Hypertext Transfer Protocol (HTTP) progressive downloads applicable to the delivery of both live and on demand content …” – para. [0025]; “… In adaptive bitrate protocols, the manifest files generated may include a variant play list and a playlist file. The variant playlist describes the various formats (resolution, bitrate, codec, etc.) that are available for a given video. The variants in the manifest may be ordered based on increasing resolution in the variant play list …” – para. [0028]; “… Each available bitrate may be associated with a playlist file and contain a list of available media segments for that respective bitrate …” – para. [0029]), …
	transmitting the plurality of updated playlists in response to one or more requests for the updated playlists in the plurality of updated playlists (FIG. 1; “… The variants in the manifest may be ordered based on increasing resolution in the variant play list. A client device 104 may begin with the 1st variant playlist, or the lowest resolution, when beginning playback of a new ABR stream, Depending on network and resource conditions, client device 104 may increment through the ordered variant playlists to in the order of the increasing resolution, working up to the highest bitrate variant playlist. For each variant, a corresponding playlist file in a playlist manifest may be provided … In operation, client device 104 determines which variant the client desires, as listed in the variant playlist, receives the corresponding playlist file, and then retrieves media segments referenced in the playlist file …” – para. [0028]).
	Sachdev does not explicitly teach, but May teaches transmitting, to one or more client devices, a tag that indicates the one or more server devices support blocking reload (e.g. a client device receiving a tag that indicates a server device supports live streaming; Examiner notes that “support blocking reload” is considered equivalent as “supports low latency streaming” (e.g. live streaming) based on the disclosure of paragraph [0043] of the instant application; “… a protocol can segment incoming media data into multiple media files and store those segmented media files on a server. The protocol can also build a playlist file that includes Uniform Resource Identifiers (URIs) that direct the client to the segmented media files stored on a server …” – para. [0066]; “… a playlist file can indicate a type of content provided by the playlist file. The type of content can define the type of play list file, and the type of play list file can be specified in a parameter of a tag in the playlist file. In one embodiment, the tag can take the form of: #EXT-X-PLAYLIST-TYPE:[VODILIVEIEVENT]. This tag can specify one of or only one of VOD, or LIVE, or EVENT … ‘LIVE’ can indicate that the playlist file is for live content, which can have an indefinite ending time and an indefinite start time, and can be happening at nearly the same time that the media files are received for presentation, such as playback through display of a video, at a client device …” – para. [0243]); …
	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Sachdev in view of May in order to incorporate a method to communicate the support of live streaming to a client device as disclosed by May. One of ordinary skilled in the art would have been motivated because the arts from Sachdev and May disclose the features of streaming and rendering multimedia content in the networked client/server system. Such incorporation would help the client device to “make efficiency optimizations when processing the playlist file” (May, para. [0023]).
	Sachdev in view of May do not explicitly teach, but Gupta teaches each of the plurality of updated playlists including a set of one or more playlist annotations that specify whether a media segment includes an independent frame that can be decoded into a full image frame without -5-using any prior frames (e.g. the playlist containing information for the client computer to identify whether a media segment contains independent frames; FIG. 1; “… Various optimizations may also be implemented to improve the quality of the presentation of the multimedia content when streaming the segments of the multimedia content identified by a playlist to client computer 104 …” – para. [0088]; “… multimedia content may be streamed as multiple frames, including independent frames and dependent frames. Independent frames include all of the information necessary to present (e.g., display video or play audio) a frame (or sample) of data, while dependent frames identify only differences between the dependent frame and one or more previous frames (either dependent or independent). Playlists may include segments that begin at either independent frames or dependent frames …” – para. [0089]), 
	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Sachdev in view of May and further in view of Gupta in order to incorporate a method to identify whether a media segment includes an independent frame when streaming multimedia content to a client device as disclosed by Gupta. One of ordinary skilled in the art would have been motivated because the arts from Sachdev, May and Gupta disclose the features of streaming and rendering multimedia content in the networked client/server system. Such incorporation would help to improve the quality of streaming the segments of the multimedia content identified in a playlist (Gupta, para. [0088]).
	While Sachdev in view of May and further in view of Gupta teach the set of one or more playlist annotations specifying whether a media segment includes an independent frame, Sachdev in view of May and further in view of Gupta do not explicitly teach, but Gilson teaches identifying whether a media segment includes an independent frame allowing one or more client devices to skip downloading of dependent frames (e.g. B-frames or P-frames – para. [0100]) when switching between renditions (e.g. different bitrates for streaming content – para. [0099]) of the streaming media content (e.g. avoiding to begin downloading the P-frames or B-frames at the transition point when switching between two different bitrate streams based on the algorithm developed with consideration of the network condition and client device feedback; FIG. 1; FIG. 7; FIG. 8; “… Typically, when a client device … sends to the local office 103 a request to receive a stream of content (e.g., a movie), the local office 103 may, after appropriate account verification, provide and/or otherwise make available multiple streams of the movie at different bitrates from which the client devices decide which stream and which blocks to fetch …” – para. [0029]; “… the dynamic block controller 122 may reduce the latency time by adjusting (e.g., reducing) the size of the real blocks based on the actual minimum amount of data. A real block may include one or more groups of pictures (GOPs) … Each GOP may start with an I-frame, which may be a full picture ( e.g., a static image) …” – para. [0038]; “… The dynamic block controller 122 may, during the initial and/or subsequent portions of the stream, update/adjust the I-frame interval based on an updated predicted network and transcoding QoS forecast and/or feedback received from the client device … the dynamic block controller 122 may align one or more blocks and/or I-frames on each of the streams at transition points so that the client device may switch from stream to stream without interruption in playback of the content …” – para. [0040]; “… in step 805, the dynamic block controller 122 may receive from a client device a request to switch from a current stream (e.g., stream 705c) to a new stream (e.g., stream 705b) as shown in the illustrative time-based alignment graph of FIG. 7. In some embodiments, the current stream and the new stream may have different bitrates …” – para. [0099]; “… In step 810, the dynamic block controller 122 may determine if there is an appropriate transition point between the current stream and the new steam … after the client device begins downloading from the new stream, the first data downloaded is an I-frame. Otherwise, if two streams are not aligned and the client device switches from the first stream to the second stream, the client device might not receive an I-frame until from the new stream after it has received B-frames and/or P-frames to which no reference I-frame has been downloaded (i.e., the client device may receive a B-frame or a P-frame first). Thus, in such a scenario, the client device will have an interruption in playback (e.g., the client device may be unable to display content) during the time period in which playback of those B-frames and/or P-frames are being played by the client device …” – para. [0100]); …
	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Sachdev in view of May in view of Gupta and further in view of Gilson in order to incorporate a method to begin downloading the independent frame include in the streaming blocks when switching between different bitrate streams as disclosed by Gilson. One of ordinary skilled in the art would have been motivated because the arts from Sachdev, May, Gupta and Gilson disclose the features of streaming and rendering multimedia content in the networked client/server system. Such incorporation would help to prevent an interruption in playback when the client device transitions between two different streams (Gilson, para. [0100]).
In regard to claim 14, Sachdev teaches wherein the one or more requests are from either one or more caching servers or the one or more client devices (e.g. the client device requesting the playlist files; FIG. 1; “… In operation, client device 104 determines which variant the client desires, as listed in the variant playlist, receives the corresponding playlist file, and then retrieves media segments referenced in the playlist file …” – para. [0028]).
	Sachdev does not explicitly teach, but May teaches and wherein the tag is transmitted in a master playlist (“… The presence of the type tag, such as #EXT-XPLAYLIST-TYPE, in a playlist file effectively announces the playlist will adhere to a manner of operation that is consistent with the type of content, and this can allow a client device to process the playlist in a manner that can be optimized for the type of playlist or content …” – para. [0244]).
	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Sachdev in view of May in order to incorporate a method to communicate the support of live streaming to a client device as disclosed by May. One of ordinary skilled in the art would have been motivated because the arts from Sachdev and May disclose the features of streaming and rendering multimedia content in the networked client/server system. Such incorporation would help the client device to “make efficiency optimizations when processing the playlist file” (May, para. [0023]).
In regard to claim 15, Sachdev in view of May do not explicitly teach, but Gupta teaches wherein each of the plurality of updated playlists includes one or more dependent frames that cannot be decoded into valid data without a prior independent frame (“… multimedia content may be streamed as multiple frames, including independent frames and dependent frames. Independent frames include all of the information necessary to present (e.g., display video or play audio) a frame (or sample) of data, while dependent frames identify only differences between the dependent frame and one or more previous frames (either dependent or independent). Playlists may include segments that begin at either independent frames or dependent frames. If the beginning of a segment is at a dependent frame, then additional information prior to the beginning of that segment is needed in order to generate the appropriate data for the dependent frame …” – para. [0089]).
	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Sachdev in view of May and further in view of Gupta in order to incorporate a method to identify whether a media segment includes an independent frame when streaming multimedia content to a client device as disclosed by Gupta. One of ordinary skilled in the art would have been motivated because the arts from Sachdev, May and Gupta disclose the features of streaming and rendering multimedia content in the networked client/server system. Such incorporation would help to improve the quality of streaming the segments of the multimedia content identified in a playlist (Gupta, para. [0088]).
Claims 3-6, 9-12 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Sachdev et al. (U.S. Pub. No. US 2017/0359628 A1), herein referred to as Sachdev, in view of May et al. (U.S. Pub. No. US 2017/0374320 A1), herein referred to as May, in view of Gupta et al. (U.S. Pub. No. US 2005/0038877 A1), herein referred to as Gupta, in view of Gilson (U.S. Pub. No. US 2016/0248474 A1), and in further view of Sun (U.S. Pub. No. US 2016/0119657 A1).
In regard to claim 3, Sachdev in view of May in view of Gupta and further in view of Gilson do not explicitly teach, but Sun teaches wherein the independent frame is a key frame that contains all necessary data to derive and decode an encoded image in the key frame (FIG. 1; FIG. 2; “… The adaptive transport stream 110 can comprise a succession of groups of pictures (GOPs), each GOP comprising one or more frames 202. Each frame 202 can be encoded and decoded through intra-prediction and/or inter-prediction. An intra-predicted frame 202, also referred to as an I-frame or key frame, can be encoded and decoded independently of other frames 202 using only data within the I-frame …” – para. [0027]), and dependent frames (e.g. inter-predicted frames such as P-frames or B-frames – para. [0027]) that follow in time the independent frame use data in the key frame to decode encoded images in the dependent frames (FIG. 2; “… An inter-predicted frame 202 can be encoded and decoded with reference to one or more other frames 202, for example by encoding differences between the inter-predicted frame 202 and one or more reference frames 202 … Each GOP can begin with an I-frame, so that a decoding device can independently decode the leading I-frame and then use that decoded information to help decode any following P-frames or B-frames within the GOP …” – para. [0027]).
	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Sachdev in view of May in view of Gupta in view of Gilson and further in view of Sun in order to incorporate a method to organize a plurality of independently decodable switchable media segments with intra-predicted and inter-predicted frames within the adaptive transport stream as disclosed by Sun. One of ordinary skilled in the art would have been motivated because the arts from Sachdev, May, Gupta, Gilson and Sun disclose the features of streaming and rendering multimedia content in the networked client/server system. Such incorporation would enable adaptive transport stream and chunked transfer encoding to “reduce latency in adaptive bitrate streams” (Sun, para. [0002]).
In regard to claim 4, Sachdev in view of May in view of Gupta and further in view of Gilson do not explicitly teach, but Sun teaches wherein dependent frames include P and B frames that include difference data relative to the independent frame on which they depend (FIG. 2; “… Inter-predicted frames 202 that can be encoded and decoded with reference to previous frames 202 can be called P-frames. Inter-predicted frames 202 that can be encoded and decoded with reference to both previous and subsequent frames 202 can be called B-frames. Each GOP can begin with an I-frame, so that a decoding device can independently decode the leading I-frame and then use that decoded information to help decode any following P-frames or B-frames within the GOP …” – para. [0027]).
	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Sachdev in view of May in view of Gupta in view of Gilson and further in view of Sun in order to incorporate a method to organize a plurality of independently decodable switchable media segments with intra-predicted and inter-predicted frames within the adaptive transport stream as disclosed by Sun. One of ordinary skilled in the art would have been motivated because the arts from Sachdev, May, Gupta, Gilson and Sun disclose the features of streaming and rendering multimedia content in the networked client/server system. Such incorporation would enable adaptive transport stream and chunked transfer encoding to “reduce latency in adaptive bitrate streams” (Sun, para. [0002]).
In regard to claim 5, Sachdev in view of May in view of Gupta and further in view of Gilson do not explicitly teach, but Sun teaches wherein the method further comprises: requesting a set of one or more rendition reports (e.g. segment identifiers 302 as exemplified in FIG 3A or segment identifiers 304 as exemplified in FIG. 3B) about one or more corresponding renditions (e.g. different bitrates for streaming content – para. [0040]), wherein each rendition report in the set of one or more rendition reports provides data about a recent updated playlist (e.g. the newest switchable segment in the updated playlist 114 – para. [0040]) for a corresponding rendition to facilitate a quick tune-in to a near live point (e.g. the newest switchable segment – para. [0040] and [0072]) in the corresponding rendition (e.g. requesting the newest switchable segment based on the segment identifiers; FIG. 1; FIG. 3A; FIG. 3B; FIG. 5; “… client devices 108 are likely to request the newest switchable segment 204 in to present the media content 102 as close to live as possible, the HTTP streamer 106 can prepare the playlist 114 with virtual identifiers 302 that link to versions of the most recent switchable segment 204 in the adaptive transport stream 110 … the HTTP streamer 106 can prepare a play list 114 that lists virtual identifiers 302 for each quality level of the adaptive transport stream 110 available from the media preparation unit 104, such as versions encoded at different bitrates …” – para. [0040]; “… The processes of FIGS. 5 and 7 can reduce or substantially eliminate tuning delays when a client device 108 initially requests a live video stream. By way of a non-limiting example, in FIG. 5 a client device 108 can use the virtual identifiers 302 on the playlist 114 to automatically request a version of the newest switchable segment 204 from the live video stream, even if the HTTP streamer 106 has not yet received that newest switchable segment in full …” – para. [0072]), and
	the set of one or more rendition reports (e.g. segment identifiers as exemplified in FIG. 3B) comprise one or more of: (1) a rendition report for a lower bit rate rendition that has a lower bit rate than the first rendition and (2) a rendition report for a higher bit rate rendition that has a higher bit rate than the first rendition (e.g. the segment identifiers representing different bitrates for streaming content; FIG. 3B; “… the HTTP streamer 106 can list unique segment identifiers 304, such as file names or URLs, for specific switchable segments 204 on the playlist 114 … a playlist 114 can list segment identifiers 304 for alternate versions of each switchable segment 204, such as parallel switchable segments 204 from adaptive transport streams 110 encoded at different bitrates …” – para. [0041]).
	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Sachdev in view of May in view of Gupta in view of Gilson and further in view of Sun in order to incorporate a method to provide the updated rendition information such as the newest switchable segment to present the media content as disclosed by Sun. One of ordinary skilled in the art would have been motivated because the arts from Sachdev, May, Gupta, Gilson and Sun disclose the features of streaming and rendering multimedia content in the networked client/server system. Such incorporation would enable adaptive transport stream and chunked transfer encoding to “reduce latency in adaptive bitrate streams” (Sun, para. [0002]).
In regard to claim 6, Sachdev in view of May in view of Gupta and further in view of Gilson do not explicitly teach, but Sun teaches wherein the first media segment which begins the downloads of the second rendition is the last media segment (e.g. the newest switchable segment updated in the playlist – para. [0042] and [0043]) containing the independent frame (e.g. an I-frame that is included in a switchable segment to help decoding following P-frames or B-frames – para. [0027]) but is not the last media segment in the first playlist (Examiner notes that Sun teaches the I-frame is included in the switchable segment in order to immediately decode and render the downloaded media content. Therefore Sun is considered to teach to avoid beginning to download the switchable segments that do not include I-frames in order to reduce streaming latency; FIG. 1; FIG. 2; FIG. 3B; “… Each GOP can begin with an I-frame, so that a decoding device can independently decode the leading I-frame and then use that decoded information to help decode any following P-frames or B-frames within the GOP …” – para. [0027]; “… Each switchable segment 204 can comprise one or more delivery chunks 208. Each delivery chunk 208 can be a portion of a switchable segment 204, such as a single frame 202, a partial GOP, or one or more full GOPs …” – para. [0032]; “… In some embodiments each delivery chunk 208 can be an independently decodable subsection of a switchable segment 204, such that a decoding device can immediately decode and render each delivery chunk 208 upon receipt without waiting for additional delivery chunks 208 …” – para. [0033]; “… In the case of live content, the HTTP streamer 106 can update the playlist 114 with new segment identifiers 304 as more of the adaptive transport stream 110 is received in its memory buffer 402 and new switchable segments 204 are identified … ” – para. [0042]; “… When a client device 108 uses a playlist 114 to request switchable segments 204, the HTTP streamer 106 can use the segment boundary points 206 to identify endpoints of individual switchable segments 204 within the adaptive transport stream 110, and as such can package and/or deliver individual switchable segments 204 from the continuous adaptive transport stream 110 to client devices 108 that have requested them …” – para. [0043]).
	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Sachdev in view of May in view of Gupta in view of Gilson and further in view of Sun in order to incorporate a method to provide the updated rendition information such as the newest switchable segment that includes I-frames to present the media content as disclosed by Sun. One of ordinary skilled in the art would have been motivated because the arts from Sachdev, May, Gupta, Gilson and Sun disclose the features of streaming and rendering multimedia content in the networked client/server system. Such incorporation would enable adaptive transport stream and chunked transfer encoding to “reduce latency in adaptive bitrate streams” (Sun, para. [0002]).
In regard to claim 9, Sachdev in view of May in view of Gupta and further in view of Gilson do not explicitly teach, but Sun teaches wherein the independent frame is a key frame that contains all necessary data to derive and decode an encoded image in the key frame (FIG. 1; FIG. 2; “… The adaptive transport stream 110 can comprise a succession of groups of pictures (GOPs), each GOP comprising one or more frames 202. Each frame 202 can be encoded and decoded through intra-prediction and/or inter-prediction. An intra-predicted frame 202, also referred to as an I-frame or key frame, can be encoded and decoded independently of other frames 202 using only data within the I-frame …” – para. [0027]), and dependent frames (e.g. inter-predicted frames such as P-frames or B-frames – para. [0027]) that follow in time the independent frame use data in the key frame to decode encoded images in the dependent frames (FIG. 2; “… An inter-predicted frame 202 can be encoded and decoded with reference to one or more other frames 202, for example by encoding differences between the inter-predicted frame 202 and one or more reference frames 202 … Each GOP can begin with an I-frame, so that a decoding device can independently decode the leading I-frame and then use that decoded information to help decode any following P-frames or B-frames within the GOP …” – para. [0027]).
	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Sachdev in view of May in view of Gupta in view of Gilson and further in view of Sun in order to incorporate a method to organize a plurality of independently decodable switchable media segments with intra-predicted and inter-predicted frames within the adaptive transport stream as disclosed by Sun. One of ordinary skilled in the art would have been motivated because the arts from Sachdev, May, Gupta, Gilson and Sun disclose the features of streaming and rendering multimedia content in the networked client/server system. Such incorporation would enable adaptive transport stream and chunked transfer encoding to “reduce latency in adaptive bitrate streams” (Sun, para. [0002]).
In regard to claim 10, Sachdev in view of May in view of Gupta and further in view of Gilson do not explicitly teach, but Sun teaches wherein dependent frames include P and B frames that include difference data relative to the independent frame on which they depend (FIG. 2; “… Inter-predicted frames 202 that can be encoded and decoded with reference to previous frames 202 can be called P-frames. Inter-predicted frames 202 that can be encoded and decoded with reference to both previous and subsequent frames 202 can be called B-frames. Each GOP can begin with an I-frame, so that a decoding device can independently decode the leading I-frame and then use that decoded information to help decode any following P-frames or B-frames within the GOP …” – para. [0027]).
	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Sachdev in view of May in view of Gupta in view of Gilson and further in view of Sun in order to incorporate a method to organize a plurality of independently decodable switchable media segments with intra-predicted and inter-predicted frames within the adaptive transport stream as disclosed by Sun. One of ordinary skilled in the art would have been motivated because the arts from Sachdev, May, Gupta, Gilson and Sun disclose the features of streaming and rendering multimedia content in the networked client/server system. Such incorporation would enable adaptive transport stream and chunked transfer encoding to “reduce latency in adaptive bitrate streams” (Sun, para. [0002]).
In regard to claim 11, Sachdev in view of May in view of Gupta and further in view of Gilson do not explicitly teach, but Sun teaches wherein the method further comprises: requesting a set of one or more rendition reports (e.g. segment identifiers 302 as exemplified in FIG 3A or segment identifiers 304 as exemplified in FIG. 3B) about one or more corresponding renditions (e.g. different bitrates for streaming content – para. [0040]), wherein each rendition report in the set of one or more rendition reports provides data about a recent updated playlist (e.g. the newest switchable segment in the updated playlist 114 – para. [0040]) for a corresponding rendition to facilitate a quick tune-in to a near live point (e.g. the newest switchable segment – para. [0040] and [0072]) in the corresponding rendition (e.g. requesting the newest switchable segment based on the segment identifiers; FIG. 1; FIG. 3A; FIG. 3B; FIG. 5; “… client devices 108 are likely to request the newest switchable segment 204 in to present the media content 102 as close to live as possible, the HTTP streamer 106 can prepare the playlist 114 with virtual identifiers 302 that link to versions of the most recent switchable segment 204 in the adaptive transport stream 110 … the HTTP streamer 106 can prepare a play list 114 that lists virtual identifiers 302 for each quality level of the adaptive transport stream 110 available from the media preparation unit 104, such as versions encoded at different bitrates …” – para. [0040]; “… The processes of FIGS. 5 and 7 can reduce or substantially eliminate tuning delays when a client device 108 initially requests a live video stream. By way of a non-limiting example, in FIG. 5 a client device 108 can use the virtual identifiers 302 on the playlist 114 to automatically request a version of the newest switchable segment 204 from the live video stream, even if the HTTP streamer 106 has not yet received that newest switchable segment in full …” – para. [0072]), and
	the set of one or more rendition reports (e.g. segment identifiers as exemplified in FIG. 3B) comprise one or more of: (1) a rendition report for a lower bit rate rendition that has a lower bit rate than the first rendition and (2) a rendition report for a higher bit rate rendition that has a higher bit rate than the first rendition (e.g. the segment identifiers representing different bitrates for streaming content; FIG. 3B; “… the HTTP streamer 106 can list unique segment identifiers 304, such as file names or URLs, for specific switchable segments 204 on the playlist 114 … a playlist 114 can list segment identifiers 304 for alternate versions of each switchable segment 204, such as parallel switchable segments 204 from adaptive transport streams 110 encoded at different bitrates …” – para. [0041]).
	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Sachdev in view of May in view of Gupta in view of Gilson and further in view of Sun in order to incorporate a method to provide the updated rendition information such as the newest switchable segment to present the media content as disclosed by Sun. One of ordinary skilled in the art would have been motivated because the arts from Sachdev, May, Gupta, Gilson and Sun disclose the features of streaming and rendering multimedia content in the networked client/server system. Such incorporation would enable adaptive transport stream and chunked transfer encoding to “reduce latency in adaptive bitrate streams” (Sun, para. [0002]).
In regard to claim 12, Sachdev in view of May in view of Gupta and further in view of Gilson do not explicitly teach, but Sun teaches wherein the first media segment which begins the downloads of the second rendition is the last media segment (e.g. the newest switchable segment updated in the playlist – para. [0042] and [0043]) containing the independent frame (e.g. an I-frame that is included in a switchable segment to help decoding following P-frames or B-frames – para. [0027]) but is not the last media segment in the first playlist (Examiner notes that Sun teaches the I-frame is included in the switchable segment in order to immediately decode and render the downloaded media content. Therefore Sun is considered to teach to avoid beginning to download the switchable segments that do not include I-frames in order to reduce streaming latency; FIG. 1; FIG. 2; FIG. 3B; “… Each GOP can begin with an I-frame, so that a decoding device can independently decode the leading I-frame and then use that decoded information to help decode any following P-frames or B-frames within the GOP …” – para. [0027]; “… Each switchable segment 204 can comprise one or more delivery chunks 208. Each delivery chunk 208 can be a portion of a switchable segment 204, such as a single frame 202, a partial GOP, or one or more full GOPs …” – para. [0032]; “… In some embodiments each delivery chunk 208 can be an independently decodable subsection of a switchable segment 204, such that a decoding device can immediately decode and render each delivery chunk 208 upon receipt without waiting for additional delivery chunks 208 …” – para. [0033]; “… In the case of live content, the HTTP streamer 106 can update the playlist 114 with new segment identifiers 304 as more of the adaptive transport stream 110 is received in its memory buffer 402 and new switchable segments 204 are identified … ” – para. [0042]; “… When a client device 108 uses a playlist 114 to request switchable segments 204, the HTTP streamer 106 can use the segment boundary points 206 to identify endpoints of individual switchable segments 204 within the adaptive transport stream 110, and as such can package and/or deliver individual switchable segments 204 from the continuous adaptive transport stream 110 to client devices 108 that have requested them …” – para. [0043]).
	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Sachdev in view of May in view of Gupta in view of Gilson and further in view of Sun in order to incorporate a method to provide the updated rendition information such as the newest switchable segment that includes I-frames to present the media content as disclosed by Sun. One of ordinary skilled in the art would have been motivated because the arts from Sachdev, May, Gupta, Gilson and Sun disclose the features of streaming and rendering multimedia content in the networked client/server system. Such incorporation would enable adaptive transport stream and chunked transfer encoding to “reduce latency in adaptive bitrate streams” (Sun, para. [0002]).
In regard to claim 16, Sachdev in view of May in view of Gupta and further in view of Gilson do not explicitly teach, but Sun teaches wherein the independent frame is a key frame that contains all necessary data to derive and decode an encoded image in the key frame (FIG. 1; FIG. 2; “… The adaptive transport stream 110 can comprise a succession of groups of pictures (GOPs), each GOP comprising one or more frames 202. Each frame 202 can be encoded and decoded through intra-prediction and/or inter-prediction. An intra-predicted frame 202, also referred to as an I-frame or key frame, can be encoded and decoded independently of other frames 202 using only data within the I-frame …” – para. [0027]), and dependent frames (e.g. inter-predicted frames such as P-frames or B-frames – para. [0027]) that follow in time the independent frame use data in the key frame to decode encoded images in the dependent frames (FIG. 2; “… An inter-predicted frame 202 can be encoded and decoded with reference to one or more other frames 202, for example by encoding differences between the inter-predicted frame 202 and one or more reference frames 202 … Each GOP can begin with an I-frame, so that a decoding device can independently decode the leading I-frame and then use that decoded information to help decode any following P-frames or B-frames within the GOP …” – para. [0027]).
	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Sachdev in view of May in view of Gupta in view of Gilson and further in view of Sun in order to incorporate a method to organize a plurality of independently decodable switchable media segments with intra-predicted and inter-predicted frames within the adaptive transport stream as disclosed by Sun. One of ordinary skilled in the art would have been motivated because the arts from Sachdev, May, Gupta, Gilson and Sun disclose the features of streaming and rendering multimedia content in the networked client/server system. Such incorporation would enable adaptive transport stream and chunked transfer encoding to “reduce latency in adaptive bitrate streams” (Sun, para. [0002]).
In regard to claim 17, Sachdev in view of May in view of Gupta and further in view of Gilson do not explicitly teach, but Sun teaches wherein dependent frames include P and B frames that include difference data relative to the independent frame on which they depend (FIG. 2; “… Inter-predicted frames 202 that can be encoded and decoded with reference to previous frames 202 can be called P-frames. Inter-predicted frames 202 that can be encoded and decoded with reference to both previous and subsequent frames 202 can be called B-frames. Each GOP can begin with an I-frame, so that a decoding device can independently decode the leading I-frame and then use that decoded information to help decode any following P-frames or B-frames within the GOP …” – para. [0027]).
	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Sachdev in view of May in view of Gupta in view of Gilson and further in view of Sun in order to incorporate a method to organize a plurality of independently decodable switchable media segments with intra-predicted and inter-predicted frames within the adaptive transport stream as disclosed by Sun. One of ordinary skilled in the art would have been motivated because the arts from Sachdev, May, Gupta, Gilson and Sun disclose the features of streaming and rendering multimedia content in the networked client/server system. Such incorporation would enable adaptive transport stream and chunked transfer encoding to “reduce latency in adaptive bitrate streams” (Sun, para. [0002]).
In regard to claim 18, Sachdev in view of May in view of Gupta and further in view of Gilson do not explicitly teach, but Sun teaches wherein the method further comprises: requesting a set of one or more rendition reports (e.g. segment identifiers 302 as exemplified in FIG 3A or segment identifiers 304 as exemplified in FIG. 3B) about one or more corresponding renditions (e.g. different bitrates for streaming content – para. [0040]), wherein each rendition report in the set of one or more rendition reports provides data about a recent updated playlist (e.g. the newest switchable segment in the updated playlist 114 – para. [0040]) for a corresponding rendition to facilitate a quick tune-in to a near live point (e.g. the newest switchable segment – para. [0040] and [0072]) in the corresponding rendition (e.g. requesting the newest switchable segment based on the segment identifiers; FIG. 1; FIG. 3A; FIG. 3B; FIG. 5; “… client devices 108 are likely to request the newest switchable segment 204 in to present the media content 102 as close to live as possible, the HTTP streamer 106 can prepare the playlist 114 with virtual identifiers 302 that link to versions of the most recent switchable segment 204 in the adaptive transport stream 110 … the HTTP streamer 106 can prepare a play list 114 that lists virtual identifiers 302 for each quality level of the adaptive transport stream 110 available from the media preparation unit 104, such as versions encoded at different bitrates …” – para. [0040]; “… The processes of FIGS. 5 and 7 can reduce or substantially eliminate tuning delays when a client device 108 initially requests a live video stream. By way of a non-limiting example, in FIG. 5 a client device 108 can use the virtual identifiers 302 on the playlist 114 to automatically request a version of the newest switchable segment 204 from the live video stream, even if the HTTP streamer 106 has not yet received that newest switchable segment in full …” – para. [0072]), and
	the set of one or more rendition reports (e.g. segment identifiers as exemplified in FIG. 3B) comprise one or more of: (1) a rendition report for a lower bit rate rendition that has a lower bit rate than a first rendition and (2) a rendition report for a higher bit rate rendition that has a higher bit rate than the first rendition (e.g. the segment identifiers representing different bitrates for streaming content; FIG. 3B; “… the HTTP streamer 106 can list unique segment identifiers 304, such as file names or URLs, for specific switchable segments 204 on the playlist 114 … a playlist 114 can list segment identifiers 304 for alternate versions of each switchable segment 204, such as parallel switchable segments 204 from adaptive transport streams 110 encoded at different bitrates …” – para. [0041]).
	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Sachdev in view of May in view of Gupta in view of Gilson and further in view of Sun in order to incorporate a method to provide the updated rendition information such as the newest switchable segment to present the media content as disclosed by Sun. One of ordinary skilled in the art would have been motivated because the arts from Sachdev, May, Gupta, Gilson and Sun disclose the features of streaming and rendering multimedia content in the networked client/server system. Such incorporation would enable adaptive transport stream and chunked transfer encoding to “reduce latency in adaptive bitrate streams” (Sun, para. [0002]).
In regard to claim 19, Sachdev in view of May in view of Gupta and further in view of Gilson do not explicitly teach, but Sun teaches wherein the media segment which begins the downloads of a new rendition is the last media segment (e.g. the newest switchable segment updated in the playlist – para. [0042] and [0043]) containing an independent frame (e.g. an I-frame that is included in a switchable segment to help decoding following P-frames or B-frames – para. [0027]) in a first updated playlist but is not the last media segment in the first updated playlist (Examiner notes that Sun teaches the I-frame is included in the switchable segment in order to immediately decode and render the downloaded media content. Therefore Sun is considered to teach to avoid beginning to download the switchable segments that do not include I-frames in order to reduce streaming latency; FIG. 1; FIG. 2; FIG. 3B; “… Each GOP can begin with an I-frame, so that a decoding device can independently decode the leading I-frame and then use that decoded information to help decode any following P-frames or B-frames within the GOP …” – para. [0027]; “… Each switchable segment 204 can comprise one or more delivery chunks 208. Each delivery chunk 208 can be a portion of a switchable segment 204, such as a single frame 202, a partial GOP, or one or more full GOPs …” – para. [0032]; “… In some embodiments each delivery chunk 208 can be an independently decodable subsection of a switchable segment 204, such that a decoding device can immediately decode and render each delivery chunk 208 upon receipt without waiting for additional delivery chunks 208 …” – para. [0033]; “… In the case of live content, the HTTP streamer 106 can update the playlist 114 with new segment identifiers 304 as more of the adaptive transport stream 110 is received in its memory buffer 402 and new switchable segments 204 are identified … ” – para. [0042]; “… When a client device 108 uses a playlist 114 to request switchable segments 204, the HTTP streamer 106 can use the segment boundary points 206 to identify endpoints of individual switchable segments 204 within the adaptive transport stream 110, and as such can package and/or deliver individual switchable segments 204 from the continuous adaptive transport stream 110 to client devices 108 that have requested them …” – para. [0043]).
	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Sachdev in view of May in view of Gupta in view of Gilson and further in view of Sun in order to incorporate a method to provide the updated rendition information such as the newest switchable segment that includes I-frames to present the media content as disclosed by Sun. One of ordinary skilled in the art would have been motivated because the arts from Sachdev, May, Gupta, Gilson and Sun disclose the features of streaming and rendering multimedia content in the networked client/server system. Such incorporation would enable adaptive transport stream and chunked transfer encoding to “reduce latency in adaptive bitrate streams” (Sun, para. [0002]).
Claims 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Sachdev et al. (U.S. Pub. No. US 2017/0359628 A1), herein referred to as Sachdev, in view of May et al. (U.S. Pub. No. US 2017/0374320 A1), herein referred to as May, in view of Gupta et al. (U.S. Pub. No. US 2005/0038877 A1), herein referred to as Gupta, in view of Gilson (U.S. Pub. No. US 2016/0248474 A1), and in further view of Azuolas et al. (U.S. Pub. No. US 2020/0162796 A1), herein referred to as Azuolas.
In regard to claim 20, Sachdev in view of May in view of Gupta and further in view of Gilson do not explicitly teach, but Azuolas teaches wherein the method further comprises: requesting a next playlist (e.g. the updated playlist or the chunklist corresponding to the first request – para. [182]-[185]) for the second rendition (e.g. a live stream based on an associated bitrate – para. [0185]) when the next playlist is not available to cause a server device to block a response to the request for the next playlist until it is available (e.g. the CDN server, the HLS child server, the HLS mother server and the media server communicate correspondingly until receiving and returning the updated playlist or the chunklist to the requesting client device; FIG. 8; FIG. 9A-9D; “… when a given viewing client device wishes to receive a copy of a broadcaster's live stream, the client device first queries a CDN server for a copy of the HLS playlist file … If however the CDN server does not have a copy of the revised playlist, the CDN server connects to a CDN load balancer 386 and in turn requests a copy of the revised playlist from one of the HLS child servers as determined by the load balancer …” – para. [0182]; “… If however the HLS child server does not have a copy of the revised playlist, the HLS child server requests a copy of the revised playlist from the HLS mother server …” – para. [0183]; “… If however the HLS mother server does not have a copy of the playlist (e.g., because this is the first request for a copy of the broadcaster's live stream), the HLS mother server establishes a persistent connection with the appropriate media server … requests a copy of the playlist … The HLS mother then caches the revised playlist, returns the revised playlist to the currently requesting HLS child server. The child server in turn caches the revised playlist and passes the revised playlist on to the requesting CDN server, which in turn also caches the revised playlist and passes the revised playlist on to the requesting viewer client device …” – para. [0184]; “… Based on the selected copy of the live stream, the viewer client device then requests from the CDN server the corresponding chunklist. In a manner similar to the request for the HLS play list, each of the CDN server, an HLS child server, and the HLS mother server may be queried in turn for a copy of the corresponding chunklist …” – para. [0185]; see also para. [0180] disclosing the persistent connection between the media server and the HLS mother server).
	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Sachdev in view of May in view of Gupta in view of Gilson and further in view of Azuolas in order to incorporate a method to provide the updated playlist and the chunklist through the communication of an architecture of servers as disclosed by Azuolas. One of ordinary skilled in the art would have been motivated because the arts from Sachdev, May, Gupta, Gilson and Azuolas disclose the features of streaming and rendering multimedia content in the networked client/server system. Such incorporation would synchronize relatively low latency copies of live video streams with relatively high quality among multiple viewers (Azuolas, para. [0005]).
In regard to claim 21, Sachdev in view of May in view of Gupta and further in view of Gilson do not explicitly teach, but Azuolas teaches wherein the method further comprises: receiving a request for a next playlist (e.g. receiving a request for the updated playlist or the chunklist corresponding to the first request – para. [182]-[185]); blocking a completion of a response to the request for the next playlist while the next playlist is not yet available (e.g. the CDN server, the HLS child server, the HLS mother server and the media server communicate correspondingly until receiving and returning the updated playlist or the chunklist to the requesting client device; FIG. 8; FIG. 9A-9D; “… when a given viewing client device wishes to receive a copy of a broadcaster's live stream, the client device first queries a CDN server for a copy of the HLS playlist file … If however the CDN server does not have a copy of the revised playlist, the CDN server connects to a CDN load balancer 386 and in turn requests a copy of the revised playlist from one of the HLS child servers as determined by the load balancer …” – para. [0182]; “… If however the HLS child server does not have a copy of the revised playlist, the HLS child server requests a copy of the revised playlist from the HLS mother server …” – para. [0183]; “… If however the HLS mother server does not have a copy of the playlist (e.g., because this is the first request for a copy of the broadcaster's live stream), the HLS mother server establishes a persistent connection with the appropriate media server … requests a copy of the playlist … The HLS mother then caches the revised playlist, returns the revised playlist to the currently requesting HLS child server. The child server in turn caches the revised playlist and passes the revised playlist on to the requesting CDN server, which in turn also caches the revised playlist and passes the revised playlist on to the requesting viewer client device …” – para. [0184]; “… Based on the selected copy of the live stream, the viewer client device then requests from the CDN server the corresponding chunklist. In a manner similar to the request for the HLS play list, each of the CDN server, an HLS child server, and the HLS mother server may be queried in turn for a copy of the corresponding chunklist …” – para. [0185]; see also para. [0180] disclosing the persistent connection between the media server and the HLS mother server).
	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Sachdev in view of May in view of Gupta in view of Gilson and further in view of Azuolas in order to incorporate a method to provide the updated playlist and the chunklist through the communication of an architecture of servers as disclosed by Azuolas. One of ordinary skilled in the art would have been motivated because the arts from Sachdev, May, Gupta, Gilson and Azuolas disclose the features of streaming and rendering multimedia content in the networked client/server system. Such incorporation would synchronize relatively low latency copies of live video streams with relatively high quality among multiple viewers (Azuolas, para. [0005]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
MacInnis, US 2020/0344282 A1. This reference discloses that a client’s early identification of bitrates for segments in adaptive bitrate streaming can allow the server to begin processing or transcoding content for delivery, reducing processing and transmission latency (MacInnis, Abstract).
Shen et al., US 10,742,699 B1. This reference discloses that a playlist may include both currently encoded segments and future encoded segments. If a client device requests the future encoded segments that is not yet fully encoded, the server may transmit available encoded portions of the requested segments to implement low latency streaming (Shen, Abstract, FIGS. 5A/5B/5C/5D). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZONGHUA DU whose telephone number is (408)918-7596. The examiner can normally be reached Monday - Friday 7:30 AM - 4:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter-Anthony Pappas can be reached on (571) 272-7646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Z.D./Examiner, Art Unit 2448                                                                                                                                                                                                        
/JONATHAN A BUI/Primary Examiner, Art Unit 2448